PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Davila, Julia Graciela
Application No. 15/215,505
Filed: December 10, 2018	
Attorney Docket No. Davila-P01
:
:
:                        DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed June 15, 2022, to revive the above-identified application.

 The petition is GRANTED.

The above-identified application became abandoned for failure to timely file proper reply to final Office action, mailed December 18, 2020, which set a shortened statutory period for reply of three (3) months. No extension of time under the provisions of 37 CFR 1.136 (a) was obtained. Accordingly, this application became abandoned on March 19, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), amendment and payment of the RCE fee of $340.00, (2) the petition fee of $525.00, and (3) a proper statement of unintentional delay.

Since the requirements of 37 CFR 1.137(a) were satisfied on June 15, 2022, the petition is granted nunc pro tunc.

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to Debra Wyatt at (571) 272-3621


/DEBRA WYATT/Paralegal Specialist, OPET